Blandford, J.
1. Under the act of February 28, 1874- (Acts 1874, p. 175), it was necessary that the comptroller general should make the advertisement required by that act of wildland not returned for taxation, before issuing an execution against them; and until such publication was made, he had no authority to issue such an execution-.
2. Where it appeared that the owner of wild lands had given them ■ in for taxation to the tax receiver of the county, and had paid the taxes to the tax collector, this was all the law required him to do; and a levy and sale under a fi. fa. issued by the comptroller general against the land as unreturned wild land was illegal and void.
Judgment affirmed.